300 F.2d 756
Allen G. RADER, Appellant,v.UNITED STATES of America, Appellee.
No. 16889.
United States Court of Appeals Eighth Circuit.
April 3, 1962.

Thomas A. Pedron, Fort Smith, Ark., for appellant.
Charles M. Conway, U.S. Atty., and James A. Gutensohn,Asst. U.S. Atty., Fort Smith, Ark., for appellee.
Before SANBORN and MATTHES, Circuit Judges, and GRAVEN, Senior district judge.
PER CURIAM.


1
The history of this case from its inception in 1958 is stated accurately and in detail by Judge Miller in United States v. Rader, D.C., 196 F.Supp. 841.  That opinion clearly shows that no appeal was taken by Rader from the judgment and sentence based upon his pleas of guilty, and that even if the notice of election not to commence service of sentence, filed on August 11, 1958 (quoted on page 845 of 196 F.Supp.), were to be regarded as a notice of appeal-- as Rader asserts it should be-- the appeal was obviously abandoned by his failure to make any attempt to prosecute it and by his subsequent acts and conduct, extending over a number of years, which were entirely inconsistent with his present claim that he had appealed from the judgment entered against him.


2
Our conclusion is that this Court is without jurisdiction to entertain this proceeding by Rader, which purports to be but is not an appeal from the judgment of conviction and sentence.


3
The proceeding is therefore dismissed.